229 F.2d 739
John E. HUBER, Appellant,v.Byrd S. HUBER, Appellee.
No. 12384.
United States Court of Appeals Sixth Circuit.
November 7, 1955.

Appeal from the United States District Court for the Southern District of Ohio, Cincinnati; John Druffel, Judge.
Long & Bloom, Cincinnati, Ohio, for appellant.
Henry A. Burgett, Burke & Cooney, Cincinnati, Ohio, for appellee.
Before McALLISTER, MILLER, and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause came on to be heard upon the transcript of the record, the briefs of the parties, and argument of counsel in open court. Appellant contends that the district court rendered its judgment upon an agreed statement of facts to which appellant was not a party. The proofs, however, justified the conclusion that the material facts, as set forth in the above mentioned statement of facts, were approved by counsel for appellant; that motions for summary judgment filed by both parties were pending at the time the judgment of the district court was entered; that both parties had presented all relevant evidence which they had desired prior to adjudication; and that no Constitutional question was presented for determination, as contended by appellant. Upon a review of the testimony and upon consideration of the briefs and arguments of counsel, it is ordered that the judgment of the district court be and is hereby affirmed.